FORM 8-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Act of 1934 Date of Report (Date of earliest event reported) September 30, 2009 WHISTLEPIG ENTERPRISES, INC. (Exact Name of Small Business Issuer as specified in its charter) Colorado 000-53095 26-0460511 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 7060 B. South Tucson Way, Centennial, Colorado 80112 (Address of principal executive offices including zip code) 303-617-8919 (Registrant's telephone number, including area code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Act of 1934 References in this document to "us," "we," or "Company" refer to WhistlePig Enterprises, Inc. TABLE OF CONTENTS Item1.01 Entry into a Material Definitive Agreement 3 Item2.01 Completion of Acquisition or Disposition of Assets 3 PART I Item1. Description of Business 4 Item2. Management’s Discussion and Analysis or Plan of Operation 13 Item3. Description of Property 19 Item4. Security Ownership of Certain Beneficial Owners and Management 20 Item5. Directors, Executive Officers, Promoters and Control Persons 21 Item6. Executive Compensation 22 Item7. Certain Relationships and Related Transactions, and Director Independence 22 Item8. Description of Securities. 22 PART II Item1. Market Price of and Dividends on the Registrant’s Common Equity and Other Shareholder Matters 22 Item2. Legal Proceedings 23 Item4. Recent Sales of Unregistered Securities 23 Item5. Indemnification of Directors and Officers 23 PART III Item3.02 Unregistered Sales of Equity Securities 23 Item5.01 Changes in Control of Registrant 24 Item5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers 24 Item5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year 24 Item5.06 Change in Shell Company Status 24 Item9.01 Financial Statements And Exhibits 24 SIGNATURES 26 EXHIBIT INDEX - 2 - Item1.01 Entry into a Material Definitive Agreement. On September 30, 2009, WhistlePig Enterprises, Inc., a Colorado corporation (“WHISTLEPIG”) and CST Oil & Gas Corporation, a Colorado corporation, (“CST”) entered into a Share Exchange agreement (the “Share Exchange Agreement”) whereby the shareholders ofCST exchanged all of their common stock for common shares of WHISTLEPIG(the “Share Exchange”).In connection with the Share Exchange, the stockholders of CST exchanged all of their CST stock for a total of 8,000,000 shares of common stock of WHISTLEPIG.Immediately prior to the Share Exchange, certain existing shareholders of WHISTLEPIG tendered a total of 8,000,000 shares of WHISTLEPIG’s common stock to the company for cancellation, leaving 1,696,000 issued and outstanding WHISTLEPIG common shares.As a result, following the Share Exchange WHISTLEPIG had 9,696,000 shares of its common stock issued and outstanding, of which approximately84.6% were held by the former shareholders of CST. Following the closing of the Share Exchange, WHISTLEPIG’s name will be changed to CST Holding Corp, or some derivation thereof. Item2.01 Completion of Acquisition or Disposition of Assets. See Item 1.01, Entry into a Material Definitive Agreement. Part I FORWARD-LOOKING STATEMENTS Statements in this current report on Form 8-K may be “forward-looking statements.” Forward-looking statements include, but are not limited to, statements that express our intentions, beliefs, expectations, strategies, predictions or any other statements relating to our future activities or other future events or conditions. These statements are based on current expectations, estimates and projections about our business based, in part, on assumptions made by management. These forward looking statements include, without limitation, those statements contained in this current report regarding our ability to successfully complete development of our product, the capabilities, performance and competitive advantages of our products following completion of development, our ability to compete and successfully sell our product in our target markets, our future hiring of sufficient numbers and types of qualified employees, any competitive advantage or protection that our intellectual property rights will provide to us and the occurrence and timing of the availability of our product, the establishment of reference sites and initial commercial sales of our product. These statements are not guarantees of future performance and involve risks, uncertainties and assumptions that are difficult to predict. Therefore, actual outcomes and results may, and are likely to, differ materially from what is expressed or forecasted in the forward-looking statements due to numerous factors, including those described above and those risks discussed from time to time in this prospectus, including the risks described under “Risk Factors,” and “Management’s Discussion and Analysis or Plan of Operation” in this current report and in other documents which we file with the Securities and Exchange Commission. In addition, such statements could be affected by risks and uncertainties related to our ability to raise any financing which we may require for our operations, competition, government regulations and requirements, pricing and development difficulties, our ability to make acquisitions and successfully integrate those acquisitions with our business, as well as general industry and market conditions and growth rates, and general economic conditions. Any forward-looking statements speak only as of the date on which they are made, and we do not undertake any obligation to update any forward-looking statement to reflect events or circumstances after the date of this current report. - 3 - Item1. Description of Business. Business of CST. CST provides well servicing and roustabout services to the petroleum industry in Kansas. CST’s primary focus is to provide services that help maintain coal bed methane and oil wells operated by small and mid-size independent producers in the southeastern area of the state. Well servicing and roustabout services are required to maintain the gas and\or oil flow from a well. There is an ongoing need to periodically remove and replace damaged or corroded production tubing, retrieve safety valves or malfunctioning submersible pumps or risksubstantial decline and possible complete loss of production.Roustabout services, which include well servicing and work immediately associated with the well, also includes site maintenance, pipeline installation, road and surface facilities constructionCST currently owns and operates one workover rigCST is evaluating expansion possibilities in this immediate area as the downturn in the industry has eliminated several competitors in southeastern Kansas. The long term plan for . CST is to expand with additional workover rigs into adjacent areas as commodity prices recover and drilling activity escalates. Although there are numerous competitors that provide substantially similar services as CST, its ability to provide multiple well and roustabout services at competitive rates with high quality personnel affords us a reasonable advantageCST strives to maintain an excellent work and safety record and consistently beat the competition in terms of quality work provided. At times, with limited available workover rigs and servicing equipment operating in the area, demand for such equipment exceeds supply. Since CST maintains personnel and equipment in the Kansas area it has the ability to promptly relocate in response to changing market conditions. Background of Transaction. CST Oil & Gas Corporation, a Colorado corporation (“CST”) was formed on May 8, 1985 to engage in the oil and gas business. CST has been a private company since its formation and has carried on active operations in the oil and gas business. Currently, its focus is to provide well servicing and roustabout services to the petroleum industry in Kansas On September 30, 2009, WhistlePig Enterprises, Inc., a Colorado corporation (“WHISTLEPIG”) and CST Oil & Gas Corporation, a Colorado corporation, (“CST”) entered into a Share Exchange agreement (the “Share Exchange Agreement”) whereby the shareholders ofCST exchanged all of their common stock for common shares of WHISTLEPIG(the “Share Exchange”).In connection with the Share Exchange, the stockholders of CST exchanged all of their CST stock for a total of 8,000,000 shares of common stock of WHISTLEPIG.Immediately prior to the Share Exchange, certain existing shareholders of WHISTLEPIG tendered a total of 8,000,000 shares of WHISTLEPIG’s common stock to the company for cancellation, leaving 1,696,000 issued and outstanding WHISTLEPIG common shares.As a result, following the Share Exchange WHISTLEPIG had 9,696,000 shares of its common stock issued and outstanding, of which approximately84.6% were held by the former shareholders of CST. Following the closing of the Share Exchange, WHISTLEPIG’s name will be changed to CST Holding Corp, or some derivation thereof.Upon completion of the Share Exchange, we adopted CST’s business plan. RISK FACTORS An investment in our common stock involves a number of risks. You should carefully read and consider the following risks as well as the other information contained in this prospectus, including the financial statements and the notes to those financial statements, before making an investment decision. The realization of any of the risks described below could have a material adverse affect on our business, financial condition, results of operations, cash flows and/or future prospects. The trading price of our common stock could decline due to any of these risks, and you could lose part or all of your investment. The order of these risk factors does not reflect their relative importance or likelihood of occurrence. - 4 - Risks Relating to the Oil and Natural Gas Industry We derive all our revenues from the oil and natural gas exploration and production industry, a historically cyclical industry with levels of activity that are significantly affected by the levels and volatility of oil and natural gas prices. Worldwide political, economic and military events have contributed to oil and natural gas price volatility and are likely to continue to do so in the future. Depending on the market prices of oil and natural gas, oil and natural gas exploration and production companies may cancel or curtail their drilling programs, thereby reducing demand for our services. Oil and natural gas prices have been volatile historically and, we believe, will continue to be so in the future. Many factors beyond our control affect oil and natural gas prices, including: l the cost of exploring for, producing and delivering oil and natural gas; l the discovery rate of new oil and natural gas reserves; l the rate of decline of existing and new oil and natural gas reserves; l available pipeline and other oil and natural gas transportation capacity; l the ability of oil and natural gas companies to raise capital; l actions by OPEC, the Organization of Petroleum Exporting Countries; l political instability in the Middle East and other major oil and natural gas producing regions; l economic conditions in the United States and elsewhere; l governmental regulations, both domestic and foreign; l domestic and foreign tax policy; l weather conditions in the United States and elsewhere; l the pace adopted by foreign governments for the exploration, development and production of their national reserves; l the price of foreign imports of oil and natural gas; and l the overall supply and demand for oil and natural gas. Any prolonged reduction in the overall level of exploration and development activities, whether resulting from changes in oil and natural gas prices or otherwise, can adversely impact us in many ways by negatively affecting: l our revenues, cash flows and profitability; l our ability to maintain or increase our borrowing capacity; l our ability to obtain additional capital to finance our business and make acquisitions, and the cost of that capital; l our ability to retain skilled rig personnel whom we would need in the event of an upturn in the demand for our services; and l the fair market value of our rig fleet. - 5 - Risks Relating to Our Business Increases in the supply of rigs could decrease dayrates and utilization rates. An increase in the supply of land rigs, whether through new construction or refurbishment, could decrease dayrates and utilization rates, which would adversely affect our revenues and profitability. In addition, such adverse affect on our revenue and profitability caused by such increased competition and lower dayrates and utilization rates could be further aggravated by any downturn in oil and natural gas prices. There has been a substantial increase in the supply of land rigs in the United States over the past two years which has led to a broad decline in dayrates and utilization industry wide. A material reduction in the levels of exploration and development activities in Kansasor an increase in the number of rigs mobilized to Kansas could negatively impact our dayrates and utilization rates. We currently conduct all of our operations in Kansas. A material reduction in the levels of exploration and development activities in Kansas due to a variety of oil and natural gas industry risks described above or an increase in the number of rigs mobilized to Kansas could negatively impact our dayrates and utilization rates, which could adversely affect our revenues and profitability. We operate in a highly competitive, fragmented industry in which price competition could reduce our profitability. The fact that workover rigs are mobile and can be moved from one market to another in response to market conditions heightens the competition in the industry. The well service contracts we compete for are usually awarded on the basis of competitive bids or direct negotiations with customers. We believe pricing and quality of equipment are the primary factors our potential customers consider in determining which contractor to select. In addition, we believe the following factors are also important: l the type and condition of each of the competing workover rigs; l the mobility and efficiency of the rigs; l the quality of service and experience of the rig crews; l the offering of ancillary services; and l the ability to provide equipment adaptable to, and personnel familiar with, new technologies and techniques. While we must be competitive in our pricing, our competitive strategy generally emphasizes the quality of our equipment and experience of our rig crews to differentiate us from our competitors. This strategy is less effective as lower demand for drilling services or an oversupply of rigs usually results in increased price competition and makes it more difficult for us to compete on the basis of factors other than price. In all of the markets in which we compete, an oversupply of rigs can cause greater price competition which can, in turn, reduce our profitability. Contract well service companies compete primarily on a regional basis, and the intensity of competition may vary significantly from region to region at any particular time. If demand for drilling services improves in a region where we operate, our competitors might respond by moving in suitable rigs from other regions. An influx of rigs from other regions could rapidly intensify competition and reduce profitability. - 6 - We face competition from competitors with greater resources that may make it more difficult for us to compete, which can reduce our dayrates and utilization rates. Some of our competitors have greater financial, technical and other resources than we do that may make it more difficult for us to compete, which can reduce our dayrates and utilization rates. Their greater capabilities in these areas may enable them to: l better withstand industry downturns; l compete more effectively on the basis of price and technology; l retain skilled rig personnel; and l build new rigs or acquire and refurbish existing rigs so as to be able to place rigs into service more quickly than us in periods of high drilling demand. Our operations involve operating hazards, which if not insured or indemnified against, could adversely affect our results of operations and financial condition. Our operations are subject to the many hazards inherent in the contract well servicing business, including the risks of: l blowouts; l fires and explosions; l loss of well control; l collapse of the borehole; l lost or stuck drill strings; and l damage or loss from natural disasters. Any of these hazards can result in substantial liabilities or losses to us from, among other things: l suspension of service operations; l damage to, or destruction of, our property and equipment and that of others; l personal injury and loss of life; l damage to producing or potentially productive oil and natural gas formations through which we service; and l environmental damage. We seek to protect ourselves from some but not all operating hazards through insurance coverage. However, some risks are either not insurable or insurance is available only at rates that we consider uneconomical. Depending on competitive conditions and other factors, we attempt to obtain contractual protection against uninsured operating risks from our customers. However, customers who provide contractual indemnification protection may not in all cases maintain adequate insurance to support their indemnification obligations. Our insurance or indemnification arrangements may not adequately protect us against liability or loss from all the hazards of our operations. The occurrence of a significant event that we have not fully insured or indemnified against or the failure of a customer to meet its indemnification obligations to us could materially and adversely affect our results of operations and financial condition. Furthermore, we may be unable to maintain adequate insurance in the future at rates we consider reasonable. - 7 - We face increased exposure to operating difficulties because we have a substantialfocus on drilling for natural gas. A substantial number of our well service contracts are with exploration and production companies in search of natural gas, particularly in coal bed methane. Drilling on land for natural gas generally occurs at deeper drilling depths than drilling for oil. Although deep-depth drilling exposes us to risks similar to risks encountered in shallow-depth drilling, the magnitude of the risk for deep-depth drilling is greater because of the higher costs and greater complexities involved in drilling deep wells. We generally enter into International Association of Drilling Contractors contracts that contain “daywork” indemnification language that transfers responsibility for down hole exposures such as blowout and fire to the operator, leaving us responsible only for damage to our rig and our personnel. If we do not adequately insure the risk from blowouts or if our contractual indemnification rights are insufficient or unfulfilled, our profitability and other results of operation and our financial condition could be adversely affected in the event we encounter blowouts or other significant operating difficulties while drilling at deeper depths. Our operations are subject to various laws and governmental regulations that could restrict our future operations and increase our operating costs. Many aspects of our operations are subject to various federal, state and local laws and governmental regulations, including laws and regulations governing: l environmental quality; l pollution control; l remediation of contamination; l preservation of natural resources; and l worker safety. Our operations are subject to stringent federal, state and local laws and regulations governing the protection of the environment and human health and safety. Several such laws and regulations relate to the disposal of hazardous oilfield waste and restrict the types, quantities and concentrations of such regulated substances that can be released into the environment. Several such laws also require removal and remedial action and other cleanup under certain circumstances, commonly regardless of fault. Planning, implementation and maintenance of protective measures are required to prevent accidental discharges. Spills of oil, natural gas liquids, drilling fluids and other substances may subject us to penalties and cleanup requirements. Handling, storage and disposal of both hazardous and non-hazardous wastes are also subject to these regulatory requirements.
